              Case 2:17-cr-00290-RSL Document 82 Filed 09/15/21 Page 1 of 7




1                                                               The Honorable Robert S. Lasnik
2
3
4
5
6
                         UNITED STATES DISTRICT COURT FOR THE
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                            No. CR17-290RSL
10
11                           Plaintiff,
12
                        v.                                  GOVERNMENT’S SUPPLEMENTAL
13                                                          SENTENCING MEMORANDUM
       MUHAMMAD FAHD,
14
15                           Defendant.
16
17
            Comes now the United States of America, by and through undersigned counsel,
18
     and files this Supplemental Sentencing Memorandum in order to respond to arguments
19
     made in by Defendant, Muhammad Fahd, in Defendant’s Memorandum re: Loss Amount
20
     for Sentencing Purposes.
21
                                          I.   INTRODUCTION
22
            The government’s initial Sentencing Memorandum argues that there are three
23
     different ways, each of them independently sufficient, for the Court to conclude that the
24
     loss in this case was more than $150 million: (1) based upon AT&T’s loss calculation:
25
     (2) based upon Application Note 3(F)(i) to Section 2B1.1 of the Sentencing Guidelines;
26
     and (3) as a “reasonable estimate of the loss.” See Government’s Sent. Mem. at 27-31.
27
28
                                                                           UNITED STATES ATTORNEY
      GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 1                  700 STEWART STREET, SUITE 5220
      FAHD (CR17-0290RSL)                                                    SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:17-cr-00290-RSL Document 82 Filed 09/15/21 Page 2 of 7




 1         Fahd subsequently filed a Memorandum re : Loss Amount for Sentencing
 2 Purposes [hereinafter Defendant’s Memorandum], that challenges this conclusion. That
 3 memorandum is based upon a misinterpretation of information in the principal
 4 spreadsheet used by AT&T to calculate its loss. And, it fails to provide a sufficient basis
 5 for the Court to reject any of the three grounds provided by the government to support the
 6 loss amount. As a result, the Court should find that the loss amount in this case in fact
 7 exceeds $150 million.
 8                                       II.    ARGUMENT
 9     A. AT&T’s Loss Calculation
10         As set forth in the Government’s Sentencing Memorandum and the accompanying
11 Affidavit of Alfred Carter, AT&T’s loss calculation for the period 2012-13 (when the
12 majority of the loss took place), was based upon an extrapolation of the loss from a
13 sample of 50,929 telephones, to the entire 1,802,871 cellular telephones unlocked during
14 those two years. See Government’s Sent. Mem. at 23-24, 27-29. Carter Affidavit
15 ¶¶ 18-23. That analysis is based upon a spreadsheet, prepared by AT&T analyst Ana
16 Friedrichs, that contains line-by-line loss calculations for the 22,476 cellular telephones
17 from that 50,929 sample for which AT&T actually suffered a loss. (The government did
18 not file that spreadsheet as an Exhibit to its original Sentencing Memorandum, but is
19 filing a copy, with customer names and addresses redacted, as Exhibit 1 to this
20 Supplemental Sentencing Memorandum, given the issues raised by Fahd, so that the
21 Court can examine it, should it wish to do so.)
22         1. AT&T’s methodology
23         Fahd’s principal challenge to AT&T’s detailed loss calculation appears to focus on
24 the selection of the 50,929 telephones included in the sample. As set forth in the Carter
25 Affidavit, the 50,929 telephone sample was “a randomly-selected sample of 50,929
26 suspect unlocks.” Affidavit of Alfred Carter ¶ 19. Although, Fahd asserts “the bulk of
27 the 59,000+ IMEI’s that comprise the random sample used to extrapolate a loss have
28 nothing to do with the fraud loss here,” see Defendant’s Mem. at 10, Fahd’s two
                                                                           UNITED STATES ATTORNEY
     GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 2                   700 STEWART STREET, SUITE 5220
     FAHD (CR17-0290RSL)                                                     SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:17-cr-00290-RSL Document 82 Filed 09/15/21 Page 3 of 7




 1 arguments in support of that claim reflect a misunderstanding of the data in the
 2 spreadsheet.
 3                 a. The Dates of the Sample Unlocks
 4         Fahd first claims that “many of the entries are for accounts that were closed as
 5 early as 2003, a year when 22,433 accounts were closed.” Defense Mem. at 10. The
 6 Government presumes that this is a typographical error, since that would reflect all but 43
 7 of the 22,476 telephones included in the spreadsheet, and since the government can find
 8 nothing in the spreadsheet to support that assertion. Fahd does identify a few of specific
 9 entries on the spreadsheet that reflect dates in the years 2005, 2006, 2008, 2009, and
10 2010. See id. (identifying entries 22,430, 22,454, 22,477, 22469, and 22,424).
11         In the case of these specific entries, Fahd appears to be looking at Column AD –
12 titled “Status Effective Date – Acct. Updated.” But, that column refers to the date of an
13 updating of the entire customer account, which may include multiple cellular telephones.
14 Fahd fails to note that each of the line entries to which Fahd refers contains a later date in
15 Column W that describes it as a case involving “Add On Fraud-Cancellation.” These are
16 instances in which someone added a telephone to a customer’s account and the customer
17 reported that that had been done by someone else (i.e., fraudulently). And, Fahd misses
18 the fact that each of these lines, lists a date in Column X – titled “Status Eff Date – Mobl
19 updated.” That date reflects the actual relevant date for the fraudulent add-on and unlock.
20 All of these are in 2013 – the period of fraudulent unlocking – rather than in the earlier
21 years. As a result, Fahd’s claim that the analysis includes out-of-period unlocks is
22 incorrect.
23                 b. The Reasons for Unlocks
24         Fahd also notes that Column W – titled “Status Reason Desc – Mobl updated” - of
25 Ms. Friedichs’ spreadsheet contains an array of different reasons, many of them that do
26 not include the word fraud,. see Defendant’s Mem. at 6-9, and claims this undermines
27 AT&T’s analysis. This also is incorrect.
28
                                                                            UNITED STATES ATTORNEY
     GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 3                    700 STEWART STREET, SUITE 5220
     FAHD (CR17-0290RSL)                                                      SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:17-cr-00290-RSL Document 82 Filed 09/15/21 Page 4 of 7




 1          Column W contains information regarding customer accounts from AT&T’s
 2 records, not information generated by Ms. Friedrich’s analysis. It may be information
 3 provided by a customer. For example, “Lost/Stolen,” indicates that the customer had
 4 reported the telephone stolen. Simlarly, “Bankruptcy” reflects that the customer had told
 5 AT&T that he/she was in bankruptcy.” And, “No reason given” indicates that the
 6 customer refused to provide information. Or, it may reflect information entered by
 7 AT&T. For example, “Non pay first pay default” indicates that the customer never made
 8 any payments after taking possession of the telephone.
 9          The information in Column W does not, however, undermine AT&T’s analysis.
10 In the case of each of the 22,476 telephones reflected in the spreadsheet, the customer
11 failed to fulfill his/her contractual obligation to pay for the cellular telephone, and AT&T
12 suffered a loss. In each of these cases, the ability to unlock the telephone and to use it
13 elsewhere was a necessary step in causing that loss. There is no question that these
14 cellular telephones were unlocked. If they had not been unlocked, they would not have
15 been included in the sample. And, the information in Column W merely provides factual
16 context, rather than calling AT&T’s analysis into question.
17                  In the case of a stolen telephone, that unlock likely was
                     purchased by the thief, or by a person seeking to resell the
18
                     telephone.
19
                    In the case of bankruptcy, it likely was by the purchaser of
20
                     the telephone, seeking to obtain cheaper service from a
21                   carrier that did not need to seek repayment of the purchase
                     price of the telephone.
22
23                  In the case of a first payment default, it may have been by
                     the purchaser of the telephone, who intended to defraud
24
                     AT&T from the start, or by someone directing the
25                   purchaser to make the fraudulent purchase.
26
            In all of these cases, however, fraudulently unlocking the telephone was a
27
     necessary step in being able to continue to use the telephone without continuing to pay
28
                                                                           UNITED STATES ATTORNEY
      GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 4                  700 STEWART STREET, SUITE 5220
      FAHD (CR17-0290RSL)                                                    SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:17-cr-00290-RSL Document 82 Filed 09/15/21 Page 5 of 7




 1 AT&T for the purchase of the telephone. And, in all of these cases, AT&T lost part or all
 2 of the purchase price of the telephone because of that unlocking. As a result, the fact that
 3 Column W reflects an array of reasons is irrelevant. It does not suggest that telephones
 4 should not have been included in the random sample of telephones analyzed by AT&T.
 5 And, Fahd’s reliance upon Column W entries to challenge AT&T’s analysis fails.
 6         2. Other Statements by AT&T
 7         Fahd also claims that AT&T’s loss claims have been “inconsistent.” See
 8 Defendant’s Mem. at 12. As support, Fahd attaches two affidavits signed by Tim Glantz,
 9 an AT&T employee, in 2018, and an article from appleinsider.com dated 2019. See
10 Defendant’s Mem. Exhs 3, 4, 5. But, those all reflect preliminary estimates of AT&T’s
11 loss. And, critically, they are all from before Abhijet Railkar, Ana Friederichs, and
12 Alfred Carter performed the actual analysis that the government has presented to the
13 Court. The fact that these earlier estimates were lower than what AT&T’s ultimately
14 found when it completed its analysis is scarcely grounds to reject that analysis, which has
15 been presented to the Court in the form of a sworn Affidavit from AT&T employee
16 Alfred Carter.
17     B. Application Note 3(F)(i)
18        Fahd also challenges the Court’s ability to rely upon Application Note 3(F)(i) to
19 Section 2B1.1 based upon the Sixth Circuit’s recent decision in United States v.
20 Roccardi, 989 F.3d 476 (6th Cir.); see also Government’s Sent. Mem. at 29 n.5
21 (identifying this issue). As noted in the Government’s Sentencing Memorandum, the
22 Ninth Circuit consistently has affirmed the application of Application Note 3(F)(i) to
23 calculate loss amounts. The Government believes that remains good, and controlling,
24 law.
25        Although Fahd notes that the Government has not identified any case in which a
26 court has applied this Application Note in the case of unlocking telephones, the
27 Government presumes that that is because this is a relatively novel prosecution. As a
28 result, the Court should not draw any negative inference from the lack of prior cases
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 5                  700 STEWART STREET, SUITE 5220
     FAHD (CR17-0290RSL)                                                    SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:17-cr-00290-RSL Document 82 Filed 09/15/21 Page 6 of 7




 1 directly on point. Fahd does not challenge the fact that the Application Note, by its plain
 2 terms, applies in this case. See Government’s Sent. Mem. at 29-30.
 3         Although Fahd does claim that he should not be held accountable for the slightly-
 4 more-than-half of the cellular telephones on which AT&T did not suffer a loss,
 5 Application Note 3(F)(i) applies to all “telecommunications instrument[s] or
 6 telecommunications account[s] . . . possessed.” As a result, it applies to all of the
 7 fraudulent unlocks Fahd obtained through bribery and malware, even if individual
 8 unlocks did not cause a loss to AT&T. For these reasons, even without AT&T’s loss
 9 calculation, the Court should find a loss amount exceeds $150 million.
10      C. Reasonable Estimate of Loss
11         Fahd’s memorandum does not challenge, except implicitly, the fact that the Court
12 need only make a reasonable estimate of the loss amount, and that it is reasonable for the
13 Court to find that the loss exceeded $150 million, based on (1) Fahd’s admission about
14 the number of telephones he unlocked and (2) the fact that telephones cost hundreds of
15 dollars apiece, so that it is reasonable to assume that the loss per unlocked cellular
16 telephone would be at least $134.22 per telephone. See Government’s Sent. Mem. at 31.
17 This therefore serves as a third adequate and independent basis to support a conclusion
18 that the loss in this case exceeds $150 million.
19 //
20 //
21
   //
22
23
24
25
26
27
28
                                                                           UNITED STATES ATTORNEY
     GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 6                   700 STEWART STREET, SUITE 5220
     FAHD (CR17-0290RSL)                                                     SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:17-cr-00290-RSL Document 82 Filed 09/15/21 Page 7 of 7




1
2                                       III.   CONCLUSION
3          For the foregoing reasons, and those in the original Government’s Sentencing
4 Memorandum, the Court should find that the loss amount in this case exceeds $150
5 million, should apply a 26-level adjustment to Fahd’s offense level based on loss amount,
6 and should order Fahd to pay restitution in the amount of $200,620,698.
7          DATED: this 15th day of September, 2021.
8                                              Respectfully submitted,
9
                                               TESSA M. GORMAN
10                                             Acting United States Attorney
11
                                               s/ Andrew C. Friedman
12                                             ANDREW C. FRIEDMAN
                                               FRANCIS FRANZE-NAKAMURA
13
                                               Assistant United States Attorneys
14                                             700 Stewart Street, Suite 5220
                                               Seattle, Washington 98101-1271
15
                                               Telephone: (206) 553-7970
16                                             Fax:         (206) 553-0882
                                               E-mail:      Andrew.Friedman@usdoj.gov
17
                                                            Francis.Franze-Nakamura@usdoj.gov
18
                                               s/ Anthony Teelucksingh
19
                                               ANTHONY TEELUCKSINGH
20                                             Trial Attorney
                                               Computer Crime & Intellectual Property Section
21
                                               Department of Justice
22                                             1331 New York Avenue, N.W.
                                               Washington, D.C. 20530
23
                                               Telephone: (202) 353-4779
24                                             E-mail:       Anthony.Teelucksingh@usdoj.gov
25
26
27
28
                                                                         UNITED STATES ATTORNEY
     GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 7                 700 STEWART STREET, SUITE 5220
     FAHD (CR17-0290RSL)                                                   SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
